HEALY, Circuit Judge
(dissenting).
I think the decree should be affirmed.
The claims of the first Schick patent, here involved, do not call for a flexible shearplate. Claim 1 describes a shaving implement comprising a shearplate “of extreme thinness”, and means for holding the parts to insure the supporting of the plate against flexing by means of the cutter. Claim 4 provides for “a shearplate supported against external pressure by the cutter”. Claims 13 to 17, inclusive, make no mention of flexibility.
It seems obvious that Schick’s device would not operate successfully if the shear-plate should actually collapse or substantially flex in use. Hence the patent provides for means to prevent a degree of flexing which might otherwise result from the extreme thinness of the shearplate. The purpose of having a thin shearplate was to permit of a close shave, not to allow flexing.
The novelty of the patented device is that, when the instrument is pressed against the face in shaving, the skin enters the slots in the shearplate to the point where the inner, or cutting, surface of the shear-plate encounters the cutter underneath it. The latter is a series of parallel blades moving transversely of the slots in the shearplate. This principle is quite clearly developed in claims 13 to 17. These claims are quoted in the majority opinion and need not be repeated here. In the implement described, the skin actually enters the slots but does not pass above the rear surface of the shearplate, whereas the hairs do. Thus the cutting edge formed by the shearplate and the movable cutter underneath is practically flush with the skin, and a close shave results without laceration of the skin.
The specifications require a shearplate thin enough, in relation to the width of the slots, to produce this result. Whether such a shearplate would flex under the pressure of shaving would depend somewhat upon the length of the blades and upon the material of which the plate is made. While the specifications repeatedly refer to the matter of flexing, it seems plain that the references are intended to indicate flexing as a probable consequence of the thinness of the shearplate. Means are indicated in the patent to prevent this undesired flexing. I think the specifications are not fairly to be construed as requiring a shearplate which would collapse on pressure.
*706In any event, the invention is measured by the claims of the patent, not by the specifications. Smith v. Snow, 294 U.S. 1, 55 S.Ct. 279, 79 L.Ed. 721. There are other claims, not here involved, which seem expressly to call for a shearplate thin enough to flex. Where a patent contains bo'th broad and narrow claims and the suit is upon the former, the court will not regard them as limited by the narrower claims. Kennedy v. Trimble Nurseryland Furniture Co., 2 Cir., 99 F.2d 786, 788; Electric Machinery Mfg. Co. v. General Electric Co., 2 Cir., 88 F.2d 11, 16.
It seems to me that the novel device claimed in the Schick patent is described and the manner of using it indicated in terms of sufficient exactness to enable one “skilled in the art to make, construct, compound and use the same”.